                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

ROGER RAMIREZ,                                )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. CIV-18-1085-SLP
                                              )
MARK KNUTSON,                                 )
  Designee of ODOC et al.,                    )
                                              )
              Defendants.                     )

                                        ORDER

       Plaintiff Roger Ramirez filed this 28 U.S.C. § 1983 suit against (i) Oklahoma

Department of Corrections employee Mark Knutson in his official and individual

capacities, (ii) Lawton Correctional Facility warden Raymond Smith in his official and

individual capacities, and (iii) Lawton Correctional Facility employee Robert Harding in

his official and individual capacities. See Am. Compl., Doc. No. 23. On May 16, 2019,

United States Magistrate Judge Suzanne Mitchell issued a Report and Recommendation

[Doc. No. 26] pursuant to 28 U.S.C. § 1915. Judge Mitchell recommended that the

following claims be dismissed without prejudice: (i) Plaintiff’s claims for monetary relief

against Knutson in his official capacity, (ii) Plaintiff’s claims against Knutson in his

individual capacity, (iii) Plaintiff’s claims against Smith in his official capacity, and (iv)

Plaintiff’s claims against Harding in his official capacity. See R&R 7, Doc. No. 26.

Plaintiff filed his objections [Doc. No. 28] (styled as a “Motion to Object”) to the R&R on

May 31, 2019.
       The Court reviews de novo those portions of the R&R to which Plaintiff made

specific objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). Plaintiff’s only

argument in his objections [Doc. No. 28] is that he stated a claim against Knutson in his

individual capacity because he alleged that Knutson failed to supervise Smith and Harding

properly. Plaintiff does not object to Judge Mitchell’s determinations regarding dismissal

of claims for monetary relief against Knutson in his official capacity due to immunity or

dismissal of claims against Smith and Harding in their official capacities.

       Having reviewed Plaintiff’s objections to the R&R de novo, the Court concurs with

Judge Mitchell’s analysis therein, and the Court adopts the same. A failure to supervise

can be a basis for a § 1983 claim, but the supervising “defendant’s role must be more than

one of abstract authority over individuals who actually committed a constitutional

violation.” Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008); see also Ashcroft

v. Iqbal, 556 U.S. 662, 677 (2009) (indicating that “a supervisor’s mere knowledge of his

subordinates’ [wrongful actions does not] amount[] to the supervisor[] violating the

Constitution”). “A plaintiff arguing for the imposition of supervisory liability therefore

must [plead] an affirmative link between the supervisor and the constitutional violation.”

Cox v. Glanz, 800 F.3d 1231, 1248 (10th Cir. 2015). Here, Plaintiff has alleged (in his

Amended Complaint [Doc. No. 23]) nothing more than abstract supervisory responsibility

and the denial of grievances by Knutson, and Plaintiff’s individual-capacity claims against

Knutson are subject to dismissal. See Stewart v. Beach, 701 F.3d 1322, 1328 (10th Cir.

2012) (“The denial of a grievance, by itself without any connection to the violation of




                                             2
constitutional rights alleged by [the] plaintiff, does not establish personal participation

under § 1983.” (quotation marks and citation omitted)).

       IT IS THEREFORE ORDERED that Judge Mitchell’s Report and Recommendation

[Doc. No. 26] is ADOPTED by the Court and Defendant’s objections thereto [Doc. No.

28] are OVERRULED.

       IT IS FURTHER ORDERED that (i) Plaintiff’s claims for monetary relief against

Knutson in his official capacity, (ii) Plaintiff’s claims against Knutson in his individual

capacity, (iii) Plaintiff’s claims against Smith in his official capacity, and (iv) Plaintiff’s

claims against Harding in his official capacity are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 9th day of September, 2019.




                                              3
